DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 17-21 are objected to because of the following informalities:  The original claim set does not contain a claim 16 and goes directly from claim 15 to claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 requires “…each of the interior space outlet conduits having: a plurality of interior space outlets, each of the interior space outlets; and…” it is unclear what the applicant is attempting to claim. If the interior space outlet conduits have each of the interior space outlets then they would invariably have a plurality of interior space outlets. If each of the interior space outlets is to be interpreted as narrower than a plurality of interior space outlets (since some of the plurality may not be part of the space outlet conduits) then the issue of indefiniteness arise because a broad and narrow version of the same limitation cannot exists in the same claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vacek (US 2007/0293139 A1) in view of Kesting (US 4,856,238) and further in view of Gilbert et. al (US 5,180,102).
With respect to claim 1 Vacek discloses a structure comprising: a floor or slab [reference character 20]; a ceiling [reference character 29]; a roof [reference character 22];
an attic [reference character 36]  interposed between the ceiling and the roof; one or a plurality of exterior walls, each of the exterior walls includes: an exterior wall outer portion [reference character 25],
an exterior wall inner portion [reference character 26] including a wall framing system [reference character 12], an exterior wall air flow passageway [reference character 27] interposed therebetween, and at least one exterior wall exhaust conduit having: a passageway inlet, and a passage way outlet [see annotated Fig. 2A, below]; a plurality of interior walls [see paragraph 0037, the structure may include any number of enclosed spaced];
a plurality of interior spaces defined by the exterior and interior walls [see paragraph 0037, the structure may include any number of enclosed spaced]; 
an HVAC unit [reference character 40], disposed in the attic, including: an HVAC air inlet conduit having [see annotated Fig. 2A, below]: an HVAC inlet, and an HVAC inlet control valve [reference characters 46 and 43 in Fig. 2A] configured to control a supply of unconditioned air or a mixture of unconditioned air and exhaust conditioned air to the HVAC unit; an HVAC air outlet conduit [reference character 33 in Fig. 4] having: an HVAC outlet [see annotated Fig. 4, below], at least one HVAC exhaust conduit having [reference character 34 in Fig. 2A]: an HVAC exhaust inlet, and an HVAC exhaust outlet  [inlet and outlet of 34] configured to support an air flow of exhaust conditioned air into the attic; and
at least one passageway control valve [reference characters 112a and 112b] associated with the passageway inlets and configured to support passageway air flow into the passageway(s) and out of the exhaust conduit(s) into the surroundings and to stop air flow from the surroundings into the passageways, whereby the passageway air flow reduces, removes, and/or eliminates moisture in the exterior walls.
Vacek does not disclose that the roof is insulated or an HVAC outlet control valve configured to control a supply of conditioned air to the interior spaces.
Kesting discloses a building having a roof which will “…generally be lined with hollow boards which are appropriately lined with hollow boards which are appropriately insulated…” [column 7 lines 15-17].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the building taught by Vacek by insulating the roof of the building, as taught by Kesting, in order to limit the heat transfer across the roof thereby reducing the amount of energy required to heat or cool the building.

Gilbert discloses a variable air volume system that includes a control valve [reference character 15a in Fig. 1] which controls the volume of air into a ventilated space [reference character 20a in Fig. 1].  A controller controls the valve position in response to a space temperature measurement in order to maintain the temperature set-point in the ventilated space [column 4 lines 23-35].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by the combination of Vacek and Kesting by proving a variable air volume HVAC outlet control valve as taught by Gilbert in order to allow for the maintenance of a temperature set point that is specific for each ventilated space [column 4 lines 23-35].


    PNG
    media_image1.png
    745
    1025
    media_image1.png
    Greyscale


	With respect to claim 2 Vacek discloses the at least one passageway control valve is a passive one-way or unidirectional valve [see paragraph 0034], and the passageway air flow comprises attic exhaust conditioned air.
With respect to claim 5 Vacek discloses that the exterior wall inner portion includes:

With respect to claim 6 Vacek discloses that the exterior wall inner portion further includes: a liquid barrier and/or a first sheathing between the liquid barrier and the wall framing system [paragraph 0028].
With respect to claim 8 Vacek discloses an air flow control system including: a processing unit [reference character 230 in Fig. 5]; and plurality of sensors [reference characters s1, s2, etc. in Fig. 5];
wherein one, some, or all of the control valves are active control valves, wherein the processing unit is in communication with the active control valves [see Fig. 5], and wherein the processing unit is configured to: receive input from the sensors [paragraph 0040], and
control the HVAC unit and the active control valves thereby controlling air flow rates into the interior spaces and into the passageways [paragraph 0040 and 0042].
With respect to claim 9 Vacek discloses that the sensors are selected from the group consisting of temperature sensors, water/moisture sensors, air flow sensors, chemical sensors, other physical sensors, and combinations thereof [paragraph 0040].
With respect to claim 10 Vacek discloses that at least one of the sensors is disposed in: the air flow passageways or the air flow passageways and the attic and/or the interior spaces [see Fig. 5].
With respect to claim 11 the combination of Vacek and Gilbert disclose that all of the control valves are active control valves. Gilbert discloses that during a 24 hour period of time, the processing unit is further configured to adjust the air flow into each of the interior spaces and into each passageway so that one or more interior space properties and/or one or more passageway properties are maintained at desired values [see Gilbert column 4 lines 23-35, where the interior space temperature is maintained].
With respect to claim 12 the combination of Vacek and Gilbert disclose that the one or more properties include moisture concentrations in the interior spaces and/or passageways, temperature in the interior spaces and/or passageways, or mixtures and combinations thereof [see Gilbert column 4 lines 23-35, where the interior space temperature is maintained].

Allowable Subject Matter

Claims 3-4, 7, 13-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762